Citation Nr: 0400611	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's PTSD is manifested by subjective complaints 
of depression with mood swings, nightmares with sleep 
disturbance, irritability, and social isolation with 
restricted ability to experience emotions; and objective 
evidence of depressed mood and flattened affect with 
restricted range, impaired short-term memory, and psychomotor 
agitation.  The veteran experiences conflicts with co-workers 
and other work-related issues associated with PTSD symptoms.  
He remains employed based at least in part on his employer's 
understanding of the veteran's disability.  The veteran's 
social contacts are very limited.  

3.  There is no evidence of obsessional rituals that 
interfere with routine activities, thought disorder, impaired 
cognition, hallucinations or delusions, near-continuous panic 
or depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  The veteran is fully employed.  
There is no evidence of hospitalization related to PTSD.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2003).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to permit disposition of the appeal.  That is, in 
connection with the veteran's original claim for compensation 
for PTSD, the RO issued a letter in May 2002 in which it 
explained the assistance provisions of the VCAA.  The letter 
stated that the RO would get any VA medical records, service 
medical records, and other records, including private records 
and records from other Federal agencies, which he identified.  
It added that it would obtain an examination or opinion if 
necessary.  In addition, the letter also indicated that it 
was the veteran's responsibility to provide the necessary 
contact information and authorizations in order for the RO to 
obtain private records on his behalf, and added that he could 
submit records or lay statements himself.  The Board 
acknowledges that the May 2002 letter concerns the claim for 
service connection for PTSD and that the veteran's appeal 
concerns the rating assigned for the disorder after the RO 
granted service connection.  However, in the October 2002 
statement of the case and December 2002 supplemental 
statement of the case, the RO specifically stated precisely 
the severity of disability required to establish entitlement 
to an increased initial rating.  In addition, the statement 
of the case sets forth the text of the relevant VCAA 
regulations.  Therefore, the Board is satisfied that the 
notice requirements of the VCAA have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

With respect to the duty to assist, the RO secured VA 
outpatient treatment records and secured the relevant medical 
examination.  See Charles, supra.  The Board notes that in 
September 2002 the RO requested records from the veteran's 
Vet Center therapist, T.D.H.  Although no records were 
received, the veteran submitted a November 2002 statement 
from the therapist.  That statement indicated that he 
reviewed the veteran's records of the veteran's therapy, 
which was primarily group sessions, and related a summary of 
the veteran's PTSD symptomatology.  The veteran submitted a 
similar statement dated in April 2002 from a prior Vet Center 
therapist, J.W.S.  That statement also consisted of a summary 
of the veteran's treatment and symptomatology.  Thus, the 
Board finds no prejudice to the veteran in failing to review 
the actual Vet Center records.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Otherwise, the veteran has not 
identified or authorized the release of any additional 
evidence.  Thus, the Board also finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.       


Factual Background

The veteran submitted his initial claim for compensation for 
PTSD in March 2002.  VA outpatient medical records obtained 
in connection with the claim were negative for treatment for 
PTSD.  

In an April 2002 statement, the veteran's Vet Center 
therapist, J.W.S., related that the veteran had been a client 
since November 2001 undergoing primarily group therapy.  
Problems included depressed mood, flashbacks, nightmares, 
intrusive thoughts, social isolation, sleep disturbance, low 
self-esteem, feelings of hopelessness and guilt, and 
hypervigilance.  He avoided stimuli that symbolized Vietnam; 
when exposed to them, he experienced physiologic reactivity, 
as well as emotional response that included anger and fear.  
The veteran felt detached from other people and that he 
unable to experience a full range of emotions, as well as 
intimacy.  He also described a lack of concentration, a 
tendency toward angry outbursts, a lack of energy, and 
sadness and depression.  In addition, the veteran related a 
history of difficulty maintaining employment due to conflicts 
with authority and co-workers.  He stated that he had more 
than eight to ten jobs since leaving service.  The therapist 
explained that the veteran's PTSD symptoms were intense 
because the traumas he experienced could not be processed in 
his memory so that he could forget them.  He concluded that 
the veteran's ability to establish and maintain effective or 
favorable relationships was severely impaired, due to extreme 
difficulty in trusting or establishing bonds with other 
people.     

In May 2002, the RO received from the veteran a personal 
statement, as well as statements from his wife and employer.  
The veteran related that he was divorced twice and married 
three times.  He had lost contact with his family and was 
unable to keep a job "for any great period of time."  He 
suffered from guilt and depression and slept no more than one 
or two hours a night.  

The veteran's wife confirmed that he slept only briefly each 
night, adding that he constantly tossed and turned.  He also 
experienced significant mood swings, with deep depression.  
She explained that she married the veteran in 1973, after he 
had been divorced twice.  The veteran was somewhat estranged 
from his family and did not keep in contact with relatives.  
She added that, although a friend called occasionally, she 
and the veteran generally stayed to themselves and rarely had 
company.  

Finally, the veteran's employer, M.M., explained that the 
veteran used to work for his father as a machinist in 1977.  
Although he was good at his job, he had personal problems and 
was emotionally unable to handle pressure of additional 
responsibility.  The veteran quit in 1979.  M.M. rehired the 
veteran in 1994.  Although he had done a good job, there had 
been several issues at work, including periods of depression 
that created problems with co-workers and an incident that 
almost ended in an altercation.  M.M. stated that he had to 
deliver criticism very carefully and that everyone had to 
avoid loud or unexpected noises.  He added that he cared for 
the veteran personally, which was probably one of the main 
reasons the veteran still worked for him.    

In June 2002, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran reported having nightmares almost 
every night, with thrashing and kicking in bed, as well as 
intrusive thoughts during the day.  He slept about two hours 
a night in brief increments.  He avoided stimuli related to 
Vietnam.  He was sensitive to loud noises or to being 
approached from behind.  The veteran also described being 
depressed or irritated frequently.  He admitted to some 
suicidal ideation, but was against suicide on religious 
bases.  The veteran lived with his wife.  He had two prior 
marriages.  He had virtually no contact with his siblings.  
He had a limited friendship with someone who lived outside 
the area.  His wife was the only significant person in his 
life.  The veteran went to church once a week with 
encouragement from his wife.  He also watched television.  
The veteran was currently employed as a machinist.  He had 
had about one dozen jobs since his separation from service; 
he related that he would get irritated or aggravated and 
quit.  He was unable to work around people very much.  He was 
able to retain his current job after telling his boss about 
his PTSD; his boss provided him with a separate work area.  
He continued to attend regular PTSD group sessions.  

On mental status examination, the veteran was fully oriented 
and appropriately attired.  He was somewhat nervous and 
fidgety.  Affect and mood were somewhat down; there was small 
range of affect in answering questions.  Overall memory was 
within normal limits, but short-term memory was fair-to-poor 
on testing.  Cognition, abstract thinking, and concentration 
were intact.  There was no evidence of formal thought 
disorder, hallucinations, or delusions, and no evidence of 
impairment of thought process or communication that 
interfered with social functioning or work activities.  The 
diagnosis was PTSD with associated depression and sleep 
problems.  The Global Assessment of Functioning (GAF) score 
was 58.  The examiner concluded that the psychiatric disorder 
produced moderate dysfunction in social and work activities.       

The RO granted service connection for PTSD in a July 2002 
rating decision, awarding a 30 percent initial disability 
rating.  The veteran perfected an appeal of the disability 
rating awarded.  In a statement submitted with the August 
2002 notice of disagreement, he related that he had "dreams 
at day and night," had no friends and spent a lot of time 
alone, and had a lot of anger and guilt.  In the statement 
submitted with his December 2002 substantive appeal, the 
veteran added that he had had over a dozen different jobs 
since service, that his family had disowned him, and that he 
had no close friends except for his wife.    

Also with his appeal, the veteran submitted an October 2002 
statement from a Vet Center therapist, T.D.H.  He had been 
the veteran's counselor since May 2002.  Treatment included 
bi-weekly combat group and several individual sessions.  
Problems related to PTSD included disturbing dreams, 
flashbacks when exposed to triggers related to Vietnam, 
isolation with a lack of meaningful relationships with 
friends, and a volatile relationship with his family.  The 
therapist reviewed the veteran's treatment records and found 
his reports to be credible and consistent.  He indicated that 
the veteran had extreme difficulty trusting other people.  
The recurring dreams interfered with sleep and left the 
veteran irritable, angry, exhausted, and with feelings of 
hopelessness.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  A 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

In this case, the Board finds that the veteran's overall 
disability picture from PTSD more closely approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  That is, 
the evidence reflects reports of depression with mood swings, 
nightmares with sleep disturbance, irritability, and social 
isolation with restricted ability to experience emotions.  
Examination is significant for depressed mood and flattened 
affect with restricted range, as well as impaired short-term 
memory and psychomotor agitation.  With respect to 
employment, the veteran and his employer describe conflicts 
with co-workers and other work-related issues associated with 
PTSD symptoms.  It appears that the veteran remains employed 
on a full-time basis, at least in part, due to the employer's 
understanding of the veteran's disability.  Resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports a 50 percent disability rating for PTSD.  38 C.F.R. 
§ 4.3. 

On the other hand, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 50 
percent. Id.  Specifically, there is no evidence of 
obsessional rituals that interfere with routine activities, 
thought disorder, impaired cognition, hallucinations or 
delusions, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran continues to work, apparently on a 
full-time basis, with some accommodation from his employer.  
The Board acknowledges that the veteran has serious social 
impairment, with social contact consisting primarily of his 
wife and Vet Center therapists and PTSD combat group members.  
However, there is otherwise insufficient evidence of PTSD 
symptomatology of the required severity to establish a 
disability evaluation greater than 50 percent.  38 C.F.R. § 
4.7.  See 38 C.F.R. 
§ 4.126(b).  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular.  38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  First, there is no evidence of 
any hospitalization for PTSD.  Second, as discussed above, 
the veteran remains fully employed.  Although there has 
apparently been some minor accommodation by the veteran's 
employer in consideration of the veteran's PTSD symptoms, the 
current evidence of record does not demonstrate interference 
with employment that would warrant consideration of an extra-
schedular rating.  In addition, the VA examiner concluded in 
the June 2002 examination report that PTSD produced moderate 
dysfunction in work activities.  There is no evidence of 
unusual circumstance in this case to suggest that the 
veteran's impairment to earning capacity is not 
satisfactorily compensated by the schedular rating assigned 
above.  38 C.F.R. § 4.1.      


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 50 percent 
for PTSD is granted.   



	                        
____________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



